DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: module in claim 1; and a write module in claim 1.
Claim limitation “a module” in claim 1, line 7, and “a write module” in claim 1, line 10; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “module” coupled with functional language “for receiving and transmitting date” without reciting sufficient structure to achieve the function; and “write module” coupled with functional language “for writing information” without reciting sufficient structure to achieve the function, respectively.  Furthermore, the generic placeholders are not preceded by a structural modifier, respectively.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: data communication interface (8), see instant application specification, Para. [0043]; and smart contract program (80), Para [0081].  
For or more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 12-14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim; secondly, it is unclear what flow is being reference (water, air, data or something else).
Claims 12-14 recite the limitation "the software" in line 1, respectively.  There is insufficient antecedent basis for this limitation in the respective claims.
Claim 27 recites the limitation "it" in line 2 which is indefinite as it unclear which particular one of the previously recited structures applicant is referring to.
Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 is rejected under 35 U.S.C. 103 as being unpatentable over COCCHI et al. (U.S. PG Pub No.: 2014/0295044 A1), hereinafter referred to as COCCHI et al. ‘044, in view of Jalali (U.S. Patent No.: 3,22,878), hereinafter referred to as Jalali ‘878.
Regarding claim 1, COCCHI et al. ‘044 disclose a machine (1) for making liquid or semi-liquid food products, comprising: a first processing container for processing a basic liquid or semi-liquid product and defining a processing chamber (2a) {as shown in Fig. 1a: ¶¶ [0020-0023]}; at least one sensor (5a), configured to measure an operating parameter of the machine {as shown in Fig. 1a: ¶¶ [0027] and [0042]}; a processing and control unit (6) {as shown in Fig. 1a: ¶ [0029]}, operatively connected to the at least one sensor and comprising a module (8) for receiving and transmitting data captured by the sensor, wherein the module for receiving and transmitting data is configured to transmit data captured by the sensor to a write module (30) for writing information to a distributed architecture database of the distributed ledger type {as shown in Fig. 1a: ¶ [0029], [0051-0058], [0077-0079], [0081], [0088-0089], [0103], [0107-0108], [0115-0116], [0124], [0128], [0183] and [0185]}.  
However, COCCHI et al. ‘044 fail to disclose the limitations of a distributed architecture database of the distributed ledger type.
Balaraman et al. ‘896 teach: the concept of a distributed architecture database of the distributed ledger type {see Fig. 1:  ¶¶ [0002], [0013-0014], [0016], [0018], [0023], [0048], [0050] and [0064]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify COCCHI et al. ‘044 in view of Balaraman et al. ‘896 to a distributed architecture database of the distributed ledger type, in order to facilitate simplified tamper proof data storage architecture system {Balaraman et al. ‘896 – ¶¶ [0014], [0018], [0023], [0064] and [0072]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the COCCHI et al. ‘044 in view of Balaraman et al. ‘896 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose comprising a stirrer (4a) for mixing the product in the first processing container {see Fig. 1a: ¶ [0041]}.
  
Regarding claim 3, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose comprising a thermal system (11), comprising a heat exchanger associated with the first processing container {see Fig. 1a: ¶ [0034]}. 

Regarding claim 4, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further teach the limitation of wherein the write module for writing information is defined by a "smart contract" program (201/301) {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0003], [0021-0022] and [0027]}.  
 
Regarding claim 5, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the at least one sensor is configured to capture a parameter (P1) associated with a quantity of basic, liquid or semi-liquid product fed into, present in or derived from, the first processing container {see Fig. 1a: ¶¶ [0022], [0027], [0042], [0051] and [0077]}.  

Regarding claim 6, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the sensor is a sensor configured to capture the weight of a quantity of basic, liquid or semi-liquid product contained in the first processing container {see Fig. 1a: ¶¶ [0022], [0027], [0042], [0051] and [0077]}.
  
Regarding claim 7, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the sensor is a level sensor configured to capture the level of a volume of basic, liquid or semi-liquid product contained in the first processing container {see Fig. 1a: ¶¶ [0022], [0027], [0042], [0051] and [0077]}. 
 
Regarding claim 8, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the sensor is a sensor configured to capture a quantity of basic, liquid or semi-liquid product fed into the first processing container {see Fig. 1a: ¶¶ [0022], [0027], [0042], [0051] and [0077]}.
  
Regarding claim 9, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the sensor is a sensor configured to capture a quantity of basic, liquid or semi-liquid product withdrawn from the first processing container {see Fig. 1a: ¶¶ [0022], [0027], [0042], [0051] and [0077]}.  

Regarding claim 10, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the sensor is a flow sensor for measuring the flow into or out of the first processing container {see ¶ [0128]}.  

Regarding claim 11, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 disclose wherein the processing and control unit (6) comprises a processing module and a memory containing processing software instructions which implement a smart contract and which can be carried out by the processing module {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0028], [0047], [0055] and [0061-0081]}. 
 
Regarding claim 12, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further teach the limitations of wherein the software which defines a "smart contract" program (201/301) is configured to store information received from the module for receiving and transmitting data to a distributed architecture database {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0001], [0014], [0003], [0021-0023] and [0027]}.  

Regarding claim 13, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further teach the limitations of wherein the software which defines a "smart contract" program (201/301) is configured to store information to a distributed architecture database of the distributed ledger type, based on data received from the module for receiving and transmitting data {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0001], [0014], [0003], [0016], [0021-0023] and [0027]}. 
Regarding claim 14, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 1, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further teach the limitations of wherein the software which defines a "smart contract" program (201/301) is configured to read and/or write information, as a function of data received from the module for receiving and transmitting data, from and/or to a distributed architecture database of the blockchain type {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0001], [0014], [0003], [0016], [0021-0023] and [0027]}.  

Regarding claim 15, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the machine according to claim 11, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further teach the limitations of wherein the processing module defines a processing node of the distributed architecture database of blockchain type {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0003], [0022], and [0030-0034]}.  

Regarding claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose a production system (100) for making liquid or semi-liquid products, comprising: at least one machine defined according to claim 1; a plurality of processing nodes (130-1, 130-2) defining an information write module configured to write information relating to at least one parameter captured by the sensor to a distributed architecture database of the distributed ledger type, as a function of data received from the module for receiving and transmitting data {see ¶¶ [0018-0021] and [0030-0032]}. 
 
Regarding claim 17, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the processing nodes are defined by processors which are external relative to the machine {see ¶¶ [0018-0019], [0048], [0050], [0056-0057]}.  

Regarding claim 18, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according claim 17, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the information write module is defined by a "smart contract" program (201/301), run by the processing nodes and configured to read and/or write information relating to at least one parameter 18captured by the sensor from and/or to the distributed architecture database of the distributed ledger type {see Figs. 2A, 2B, 3A and 3B: ¶¶ [0001], [0014], [0003], [0016], [0021-0023] and [0027]}.  

Regarding claim 19, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the distributed architecture database of the distributed ledger type is of the blockchain type, and comprises information grouped in a plurality of interconnected information blocks {see ¶¶ [0023] and [0064]}.  

Regarding claim 20, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 19, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the information blocks are interconnected by cryptographic algorithms {see ¶¶ [0029], [0033] and [0072]}.  

Regarding claim 21, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the distributed architecture database of the distributed ledger type comprises information associated with the presence of tokens to specific electronic addresses and the information write module is configured to perform token transactions between predetermined electronic addresses {see ¶¶ [0005], [0011], [0020-0021] and [0035-0039]}.  

Regarding claim 22, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 21, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the information write module is configured to perform token transactions between predetermined electronic addresses as a function of data received from the module for receiving and transmitting data relating to at least one parameter captured by the sensor {see ¶¶ [0005], [0011], [0020-0021] and [0035-0039]}.  

Regarding claim 23, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 21, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the processing nodes are configured to generate further tokens and to assign them to a selected electronic address as a result of adding a new information block to the distributed architecture database of the blockchain type {see ¶¶ [0005], [0011], [0020-0021] and [0035-0039]}.  

Regarding claim 24, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according claim 23, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the selected electronic address corresponds to an electronic address associated with the processing node which was the first to verify and grant an enable to add the new information block to the distributed architecture database of the distributed ledger type {see ¶¶ [0003], [0005], [0011], [0020-0022], [0030-0034] and [0035-0039]}.  

Regarding claim 25, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the distributed architecture database of the distributed ledger type is built on an Ethereum, Ethereum Classic, or Iota, or Eos, or NEO, or Waves, or Qtum, or NEM, or Multiversum or R3 Corda or R3 Corda enterprise or Hyperledger or Ripple or Stellar platform {see ¶¶ [0016], [0021] and [0023]}.  

Regarding claim 26, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the processing nodes comprise a first set of processors which are configured to keep a complete copy of the distributed architecture database of the distributed ledger type, and a second set of processors which are configured to keep a partial copy of the distributed architecture database of the distributed ledger type {see ¶¶ [0019] and [0050]}.  

Regarding claim 27, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the production system according to claim 16, COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 further disclose the limitations of wherein the distributed architecture database of the distributed ledger type is of the blockchain type and comprises information grouped in a plurality of interconnected blocks, each block of the plurality of blocks having a time-marking associated with it {see ¶¶ [0023], [0064] and [0088]}.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over COCCHI et al. ‘044 and Jalali ‘878 as applied to claim 16 above, further in view of Androulaki et al. (U.S. PG Pub No.: 2016/0358169 A1), hereinafter referred to as Androulaki et al. ‘169.

Regarding claim 28, the combination of COCCHI et al. ‘044 and Balaraman et al. ‘896 disclose the system according to claim 16, except for the limitations of wherein the processing nodes are configured to define nodes of a distributed architecture database of the distributed ledger type operating with a consensus protocol to enable writing to the database which is selected from the following types: proof of work; proof of stake;  20Corda consensus protocols (configured to reach consensus on the specific "state object"); CFT (Crash fault tolerant), preferably implemented with Kafka and/or Zookeeper; Solo; BFT (byzantine Fault Tolerance); PBFT (practical BFT); SBFT (simplified BFT); Raft; Sumeragi; PoET (proof of Elapsed Time); Permissioned Voting-based.
Androulaki et al. ‘169 teach: the concept of the processing nodes is configured to define nodes of a distributed architecture database of the distributed ledger type operating with a consensus protocol to enable writing to the database which is selected from the following types: proof of work; proof of stake {see ¶¶ [0003-0006] and [0035]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 in view of Androulaki et al. ‘169 a consensus protocol to enable writing to the database which is selected from the following types: proof of work; proof of stake, in order to secure data and data  operations {Androulaki et al. ‘169 – ¶¶ [0003-0004]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the COCCHI et al. ‘044 as modified by Balaraman et al. ‘896 in view of Androulaki et al. ‘169 to obtain the invention as specified in claim 28.

Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130269540 A1 to LAZZARINI; Roberto et al.
US 20130014650 A1 to COCCHI; Andrea et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/08/2022